DUFOUB, J.
This is a suit brought on an open account in the City Court. The answer is a general denial, coupled with a demand in reconvention for an amount equal to that sued for and a prayer for judgment therefor. Both parties are domiciled in New Orleans.
At the trial, plaintiff objected to the introduction of any testimony in support of the reconventional demand on the ground that it is in no way connected with or incidental to the main demand. 35 An., 387.
The objection was sustained by the lower Court and judgment was rendered in favor of plaintiff on the main demand and dismissing defendant’s reconventional demand as in case of non-suit.
*19October 23rd, 1911.
Appellant seeks to treat the matter as being one in compensation under Arts. 1091, 1092, 1093, C. P.
But it is of the essence of that, compensation admits the debt and, in this instance, the answer denied it and put plaintiff to the proof thereof.
The Code of Practice under the head “Trials before Justices of the Peace” is silent as to reconventional demands, but, conceding arguendo, that the rules of practice of the dictrict courts on that subject may be applied to the City Courts, the demand must be rejected because the parties reside in the same parish and the incidental demand is not necessarily connected with the main action.
Either reconvention does not exist in City Courts, or it must be exercised in the manner provided for district Courts.
Judgment affirmed.